Order entered March 18, 2015




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-14-00884-CR

                         RACHEAL MEACHELL MATHEWS, Appellant

                                                  V.

                                 THE STATE OF TEXAS, Appellee

                         On Appeal from the 380th Judicial District Court
                                      Collin County, Texas
                             Trial Court Cause No. 380-82553-2013

                                              ORDER
           The Court DENIES appellant’s March 17, 2015 pro se request for appointment of new

counsel. See Buntion v. Harmon, 827 S.W.2d 945 (Tex. Crim. App. 1992); Sampson v. State,

854 S.W.2d 659 (Tex. App.–Dallas 1992, no pet.).

                  We DIRECT the Clerk to send a copy of this order, by first-class mail, to

Racheal Matthews, TDCJ No. 1934058, Murray Unit, 1916 N. Hwy 36 Bypass, Gatesville,

Texas 76596.

           We DIRECT the Clerk to send copies of this order, by first-class mail, to counsel for all

parties.

                                                         /s/   ADA BROWN
                                                               JUSTICE